Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive. 
It is argued that the references do not teach or suggest either pre-heating the reverse osmosis unit to a temperature of between about 70 and 200 degrees C., prior to passing a geothermal fluid through the reverse osmosis unit, or a concentrate containing silica and other components via reverse osmosis at a high temperature which is greater than 85 degrees C. As to the teachings in Wood of pre-heating a reverse osmosis membrane, applicants urge that the purposes taught in Wood for preheating a reverse osmosis membrane for sanitizing the membrane unit, would not be beneficial or necessary for a method of producing a silica concentrate from a geothermal fluid containing silica.
It is acknowledged that the previously applied prior art references, and Wood in particular, lacked motivation to preheat a geothermal fluid stream or reverse osmosis unit, prior to the geothermal fluid stream being passed to and through the unit. However, newly applied teaching reference Coillet, clearly and explicitly teaches such preheating of geothermal fluid stream and reverse osmosis unit prior to the fluid being treated by the unit.  Coillet teaches that the geothermal fluid passed to the reverse osmosis unit be pre-heated or heated to a temperature in the range of about 60 to about 95 degrees C, followed by removal of some amount of unwanted salts by ion exchange (column 2, lines 37-40; column 3, lines 30-36; column 6, lines 9-22). It would have been further obvious to one of ordinary skill in the art of treating geothermal fluid and obtaining concentrate products including silica from the treatment, to have supplemented the method of Bourcier, with such pre-heating and ion exchange treatment step, as taught by Coillet, in order to remove contaminating salts from the stream of fluid being passed to the membrane, and further inhibit fouling of the membrane caused by accumulation of the salts.
Additional arguments directed to the rejection of the claims over the Lien patent publication in view of Karlapudi and other references are substantially persuasive as applied to such grounds of rejection; however are largely moot with regard to the newly applied combination of references, which more clearly and directly concern treatment of geothermal fluid sources by reverse osmosis treatment, followed by specific treatments of the concentrate to achieve marketable, significant recovery of silica concentrate products.
Claims 1-7, 9, 10, 13-16, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “is further processed” is confusing since no initial step of processing silica concentrate is recited.

In claim 5, each of “the recovery rate” and “the process” lack antecedent basis and nexus.
In claim 13, “the rate of silica particle polymerization” lacks antecedent basis since there is no basis for comparison and it is not understood what is meant by “polymerization” since silica is not a polymer and no polymerization process is recited in the claims.
In claim 14, “the UF pre-treatment process” lacks antecedent basis, was reference to the silica processing concentrate intended.
In claim 16, “UF retentate is produced…at a second or further UF unit” is not understood, does this refer to producing of a retentate or retentate stream from an initial, 2nd or further UF unit or process, claim 1 recites a UF method step but not a UF unit.  Also, each of “the first UF retentate” and “a second or further UF unit” lack antecedent basis, no first UF unit is recited in claim 1. 
In claim 26, in part b., “the use” lacks antecedent basis and is not vague and indefinite as to what method step entails a “use” of an ultrafiltration unit” (does this simply refer to the ultrafiltration process introduced in claim 1, part b.?), and it is unclear if “ultrafiltration unit” refers to a unit associated with the initial ultrafiltration step recited in claim 1 or to an additional ultrafiltration step, in part c., “the UF concentrate” lacks antecedent basis and is inconsistent with “silica concentrate” introduced in claim 1, in part d., “the UF unit” lacks antecedent basis as claim 1 recites a UF method step but not a unit, thus “produced from the UF unit also lacks antecedent basis, and in part e., it is .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 13-16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bourcier et al PGPUBS Document US 2009/0081105 (Bourcier) in view of Lien PGPUBS Document US 2012/0055875, Karlapudi PGPUBS Document US 2015/0158748, and Coillet patent 4,161,446.
For claim 1, Bourcier discloses a method of producing a recoverable, silica concentrate extract from a geothermal fluid containing silica (Abstract) comprising:
passing the geothermal fluid to a reverse osmosis unit to produce a silica concentrate and a permeate [0037]; 

wherein the silica concentrate is further processed to produce precipitated and colloidal silica [0038, 0047 and 0053].
The claims firstly differ by requiring the pH of the fluid being reduced to between about 4.0 and 7.5 prior to passing the fluid to the reverse osmosis unit. However, Coillet teaches treating a geothermal fluid, including passing the fluid to a reverse osmosis unit, to produce a permeate and a concentrate containing silica, in which the pH is reduced by addition of acid to be within a range of from about 5 to about 6.5 (column 1, lines 4-23; column 2, lines 56-66 and column 6, lines 25-34 and 42-50). Also, Karlapudi teaches treating a concentrated brine to obtain silica, by adding a silica precipitating agent and then passing the brine fluid through ultrafilter membranes so as to retain silica precipitates and permeate fluid [0005 and 0017], with adjusting of the pH of the concentrate by addition of acid or base [0068]. 
Thus, it would have been obvious to one of ordinary skill in the art of treating geothermal fluid and obtaining concentrate products including silica from the treatment, to have augmented the method of Bourcier by such adjustment of the pH of the fluid, as taught by Coillet and Karlapudi, in order to increase the effectiveness of the membrane process and yield of product and permeate due to the effect of such lowered pH resulting in less scaling of membrane surfaces due to inhibition of scaling caused by deposition of insoluble salts including silica, calcium and sulfate. 

The claims additionally differ by requiring the silica concentrating to include ultrafiltration. Karlapudi teaches treating a concentrated brine to obtain silica, by adding a silica precipitating agent and then passing the brine fluid through ultrafilter membranes so as to retain silica precipitates and permeate fluid [0005 and 0017], with adjusting of the pH of the concentrate by addition of acid or base [0068]. This results in a near zero liquid discharge It would have been further obvious to one of ordinary skill in the art of treating geothermal fluid and obtaining concentrate products including silica from the treatment, to have supplemented the method of Bourcier, by further concentrating or further processing the silica concentrate, by such ultrafiltration which is taught by Karlapudi, to enable recovery of a more commercially valuable silica concentrate product having varied uses industrial uses (also see Bourcier at [0028-0033 and 0051]. 

 It would have been further obvious to one of ordinary skill in the art of treating geothermal fluid and obtaining concentrate products including silica from the treatment, to have supplemented the method of Bourcier, with such pre-heating of the reverse osmosis unit step, as taught by Coillet, in order to remove contaminating salts from the stream of fluid being passed to the membrane, as well as purge unwanted contaminating salts from the surfaces of the units in order to maintain optimal flux through the units, thus enable more effective treatment of the geothermal fluid being then passed to the membrane unit (see Coillet at column 6, lines 9-25 and 34-48).
For claim 2, Coillet specifically teaches the pH is reduced by addition of acid to be within a range of from about 5 to about 6.5 (column 1, lines 4-23; column 2, lines 56-66 and column 6, lines 25-34 and 42-50).

For claims 4-6, Bourcier discloses operating the reverse osmosis unit to concentrate the silica to any desired level [0046], sufficient to produce a marketable silica concentrate byproduct and a fresh water permeate by-product [0038-0040], hence effecting any desired recovery rate of the reverse osmosis step. Substantially continuous operation is suggested since Bourcier in scaled-up plant facilities [0018, 0021]. Coillet teaches the reverse osmosis unit may be operated and maintained at elevated pressures to increase flux (column 6, lines 48-51).  
Additionally, the pressure of pumping or passing a feed stock through a reverse osmosis membrane system is deemed to be an operational condition which may be readily adjusted and optimized. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
For claims 7, 9 and 10, Coillet specifically teaches the pre-heating to bring the feed stream of geothermal fluid to a temperature which is substantially in the same range as that at which the reverse osmosis unit is operated (column 2, lines 37-40; column 3, lines 30-36; column 6, lines 9-22), the heating of the stream inherently being sufficient to transfer heat to the reverse osmosis unit through which the feed stream is 
For claims 9 and 10, Coillet teaches or suggests recycling of reverse osmosis permeate which has been stored in a storage vessel being passed as a preheating stream in heat exchange relationship to flow volumes of geothermal fluid being passed to the reverse osmosis unit, in order to increase heating efficiency of the system (column 6, lines 9-22 and 51-53).
For claims 13, 14, 25 and 26, Bourcier further discloses the processing of the silica concentrate encompassing increasing a rate of silica particle polymerization and curing in a “stirred reactor” [0038, 0047, 0049, 0053], hence in a vessel or tank, and assisted by pH adjustment, which effects “seasoning”, hence “curing”, of the silica concentrate to produce colloidal silica having marketable size particles [0053].   
For claim 14, Karlapudi also teaches mixing silica-precipitating agents with the brine in any manner including adding the brine and the precipitating agents into a mixer [0021] for a period of time sufficient to produce silica precipitates which includes from about 5 or more minutes [0025].
One of ordinary skill in the art at the time of the invention would have found it obvious to cure the silica for at least 5 minutes to precipitate silica prior to further treatment.

For claim 16, Karlapudi does not teach further treating the first UF retentate with another UF unit. However, it is well-known in the membrane liquid purification art that serial treating of fluid results in a greater concentrated product and would remove remaining water in the retentate. One of ordinary skill in the art at the time of the invention would have found it obvious to add an additional UF unit to treat the UF retentate in order to further remove fluid and result in a zero liquid discharge as desired by Karlapudi.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/28/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778